COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      KMR Minden LP v. Harris County Appraisal District

Appellate case number:    01-13-00152-CV

Trial court case number: 2011-70247

Trial court:              164th District Court of Harris County

       This case was abated and remanded to the trial court for the trial court to enter written
findings of facts and conclusions of law. The district clerk has filed a supplemental clerk’s
record containing the trial court’s written findings and conclusions. On January 14, 2014,
appellee filed a motion to reinstate this appeal and set briefing deadlines. Accordingly, we grant
appellee’s motion and REINSTATE this case on the Court’s active docket.
       Further, in light of the trial court’s written findings and conclusions, the Court ORDERS
that appellant may file an amended or supplemental brief no later than February 7, 2014. See
TEX. R. APP. P. 38.7.
        The court further ORDERS that appellee’s brief, if any, must be filed no later than the
earlier of 30 days from the date the appellant’s amended or supplemental brief is filed. See TEX.
R. APP. P. 38.6(b).
       It is so ORDERED.

Judge’s signature:/s/ Justice Evelyn V. Keyes
                    Acting individually  Acting for the Court


Date: January 23, 2014